 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
      NATIONAL PARKS CONSERVATION
      ASSOCIATION,
 8
                              Plaintiff,
 9
                                                          C19-645 TSZ
           v.
10
                                                          MINUTE ORDER
      UNITED STATES DEPARTMENT OF
11    THE NAVY,
12                            Defendant.

13
        The following Minute Order is made by direction of the Court, the Honorable
14 Thomas S. Zilly, United States District Judge:
           (1)    The parties’ stipulated motion to stay litigation, docket no. 8, is treated as a
15
   motion for extension and is GRANTED as follows. The deadline for counsel to confer
   and file a Joint Status Report as required by the Order entered May 16, 2019, docket
16
   no. 6, is EXTENDED from August 16, 2019, to October 2, 2019. This case remains on
   the active docket.
17
           (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
18 record.

19          Dated this 15th day of July, 2019.

20
                                                       William M. McCool
21                                                     Clerk

22                                                     s/Karen Dews
                                                       Deputy Clerk
23

     MINUTE ORDER - 1
